          Case 3:20-cr-00497-BR         Document 1      Filed 10/20/20     Page 1 of 2




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


UNITED STATES OF AMERICA                             3:20-cr-    4'11- ~it

               v.                                    INDICTMENT

JEFFREY RICHARD SINGER.                              18 U.S.C. § 231(a)(3)

               Defendant.                            SEALED



                               THE GRAND JURY CHARGES:

                                           COUNT 1
                                        (Civil Disorder)
                                     (18 U.S.C. § 231(a)(3))

       On or about October 4, 2020, in the District of Oregon, during a civil disorder, defendant

JEFFREY RICHARD SINGER, knowingly committed a violent act for the intended purpose

of obstructing, impeding and interfering with law enforcement officers who were lawfully

engaged in the lawful performance of their official duties incident to and during the commission

of a civil disorder, and that such civil disorder in any way or degree obstructed, delayed and



Indictment                                                                                  Page 1
          Case 3:20-cr-00497-BR         Document 1       Filed 10/20/20     Page 2 of 2




adversely affected commerce and the movement of any article or commodity in commerce;

       In violation of Title 18, United States Code, Section 231 (a)(3 ).

                                            COUNT2
                                (Theft of Government Property)
                                        (18 u.s.c. § 641)

       On or about September 19, 2020, in the District of Oregon, defendant JEFFREY

RICHARD SINGER knowingly stole a thing of value, not exceeding $1,000 in value, that

belonged to the United States; specifically, a United States flag displayed at the Gus J. Solomon

U.S. Courthouse;

       In violation of Title 18, United States Code, Section 641.

Dated: October ;J.-o, 2020.                           A TRUE BILL.




                                                      OFFICIATING FOREPERSON

Presented by:

BILLY J. WILLIAMS
United States Attorney




   OMAS S. RATC IFFE, ILSB #6243708
Assistant United States Attorney




Indictment                                                                                 Page2
